 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 1 of 9 PageID #: 668
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DCP:SCJ                                           271 Cadman Plaza East
F. #2017R01691                                    Brooklyn, New York 11201



                                                  November 24, 2019
By Hand and ECF

The Honorable Margo E. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:            United States v. Iskyo Aronov
                             Criminal Docket No. 19-408 (MKB)

Dear Judge Brodie:

               Pursuant to its obligations under United States v. Curcio, 680 F.2d 881 (2d
Cir. 1982) and its progeny, the United States Attorney’s Office for the Eastern District of
New York (the “Office”) respectfully submits this letter to notify the Court regarding
potential conflicts of interest involving defense counsel Kevin Keating, Esq., who filed a
notice of appearance on November 4, 2019 for the defendant Iskyo Aronov in the above-
referenced case. Specifically, as described in more detail below, prior to his retention by
Aronov, Keating was consulted by co-defendant Tomer Dafna about potentially representing
Dafna in this case. In addition, between August 2011 and the present, Keating has
represented a defendant in an unrelated case (“Individual-1”), who is not charged in this case
but appears to have a connection to the charged scheme. 1

                Accordingly, for the reasons set forth below, the Office respectfully requests
that the Court determine whether the potential conflicts are waivable, and, if it decides that
they are, that the Court: (1) appoint Curcio counsel (“Curcio Counsel”) for Aronov; (2) allow
Curcio Counsel adequate time to consult with Aronov; and (3) conduct a Curcio hearing to
determine whether Aronov is willing to waive any conflicts of interest that may arise from
Keating’s prior potential representation of Dafna and the on-going representation of
Individual-1.



       1
        The government has discussed Individual-1 with Keating, who is aware of
Individual 1’s identity.
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 2 of 9 PageID #: 669



                                     BACKGROUND

I.     The Instant Case

              On September 6, 2019, a grand jury in the Eastern District of New York
returned an indictment that charged Aronov, Dafna, Michael Konstantinovskiy, Avraham
Tarshish and Michael Herskowitz with participating in a conspiracy to commit wire and bank
fraud and substantive wire fraud, in violation of Title 18, United States Code, Sections 1349
and 1343. The charges arose out of the defendants’ roles in a short sale mortgage fraud
scheme, as described in the Indictment. The next status conference for all defendants is
scheduled for December 3, 2019 at 10:00 am.

II.    Keating’s Prior Potential Representation of Dafna

               At Dafna’s initial arraignment on the Indictment on September 10, 2019,
Dafna had not yet retained counsel and was represented by appointed CJA counsel Paula
Notari. Dafna did not present a bail application and was ordered detained. Between
September 10, 2019 and September 13, 2019, a number of attorneys, including Joseph
Conway and Keating, separately contacted the government, each indicating that he might be
retained by Dafna. On September 13, 2019, Conway filed a notice of appearance on behalf
of Dafna. Dafna was released on bond on September 24, 2019. Conway represented Dafna
between September 13, 2019 and October 18, 2019. Dafna recently retained Alan Futerfas,
who filed his notice of appearance on behalf of Dafna on October 18, 2019.

               On November 4, 2019, Keating filed a notice of appearance on behalf of
Aronov, replacing Aronov’s retained attorneys from Dechart LLP, including Michael
Gilbert, David Kelley, and Matthew McDonagh. On November 15, 2019, Stefani Goldin
also filed a notice of appearance on behalf of Aronov. Keating, Goldin, as well as attorney
Josef Timlichman, who has not filed a notice of appearance in this case but represented
Aronov at his initial appearance in Florida, all appear to be working together to represent
Aronov.

                On November 15, 2019, the government and Keating discussed whether
Keating had engaged in any substantive discussions with Dafna about this case that might
necessitate a Curcio hearing. Keating replied that no such substantive communications took
place, but, at some point after Dafna was released on bond, Keating met briefly with Dafna
and Dafna’s wife at their home, and discussed Dafna’s bail conditions and his representation.
At that meeting, Keating learned that Dafna was also interviewing other lawyers. In a
subsequent communication with the government, Keating confirmed that the date of that
meeting at Dafna’s home was September 29, 2019, and it lasted approximately 30 minutes.

III.   Keating’s Representation of Individual-1

              Since approximately, mid-2011, Keating also has represented Individual-1 in a
criminal prosecution in the Eastern District of New York. Individual-1 was charged with


                                              2
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 3 of 9 PageID #: 670



participating in an unrelated mortgage fraud scheme predating the charged scheme.
Individual-1 pleaded guilty and was subsequently sentenced to a term of imprisonment

               As noted in the Indictment, the co-conspirators in the short sale scheme (the
“Short Sale Scheme”) used short sale processing companies that purported to represent
distressed home owners in negotiations with their mortgage lenders. Ind. ¶¶ 2, 7, 21. NHA
and Settle NY Corp. were short sale processing companies controlled by co-defendant
Konstantinovskiy, a co-conspirator in the charged Short Sale Scheme. Id. While Aronov
primarily used NHA and Settle NY Corp. to process short sale transactions that originated at
My Ideal Property, those entities were not the only short sale processors used by the Short
Sale Co-Conspirators to negotiate short sales with lenders. Id. Individual-1 appears to have
been connected to an entity that processed a number of short sales for Dafna and Tarshish,
including one of the short sales described in the Indictment and also charged as part of Count
Six, a substantive wire fraud charge against Aronov, Dafna, Tarshish and Herskowitz. Ind.
¶¶ 31, 42. Individual-1 was copied on certain e-mails that related to the short sale of that
property. It also appears that the short sale processing company connected to Individual-1
may have been paid fees in connection with this short sale and others that were not disclosed
to the lender. Even if Individual-1 is not charged in the instant case, he likely has relevant
information about the defendants, including Dafna, Tarshish and Aronov.

                                         DISCUSSION

I.     Applicable Law

       A.     Overview

               The Sixth Amendment affords a criminal defendant the right to effective
assistance of counsel. See Wood v. Georgia, 450 U.S. 261, 271 (1981); United States v.
Perez, 325 F.3d 115, 124 (2d Cir. 2003). That right, however, is not absolute and does not
guarantee the defendant counsel of his own choosing. See United States v. Jones, 381 F.3d
114, 119 (2d Cir. 2004); United States v. Locascio, 6 F.3d 924, 931 (2d Cir. 1993). While
there is a “presumption in favor of the [defendant’s] chosen counsel, such presumption will
be overcome by a showing of an actual conflict or a potentially serious conflict.” Jones, 381
F.3d at 119 (citing Locascio, 6 F.3d at 931); see also Wheat v. United States, 486 U.S. 153,
164 (1988).

                 To determine if the defendant’s counsel is burdened by a conflict of interest, a
district court “must investigate the facts and details of the attorney’s interests to determine
whether the attorney in fact suffers from an actual conflict, a potential conflict, or no genuine
conflict at all.” United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). An actual conflict
exists “when the attorney’s and the defendant’s interests diverge with respect to a material
factual or legal issue or to a course of action, or when the attorney’s representation of the
defendant is impaired by loyalty owed to a prior client.” Jones, 381 F.3d at 119 (internal
quotation marks and citations omitted). A potential conflict arises if “the interests of the



                                                3
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 4 of 9 PageID #: 671



defendant could place the attorney under inconsistent duties in the future.” Id. (emphasis and
citations omitted).

              1.      Mandatory Disqualification

               If an attorney suffers from an actual or potential conflict of such a serious
nature that no rational defendant would knowingly and intelligently desire that attorney’s
representation, the court must disqualify that attorney. See United States v. Lussier, 71 F.3d
456, 461-62 (2d Cir. 1995). Such per se conflicts of interest are not only unwaivable, but are
of such a serious nature that if allowed to persist through trial and conviction, on appeal they
result in automatic reversal without requiring a showing of prejudice. United States v.
Williams, 372 F.3d 96, 103 (2d Cir. 2004). As described more fully below, the Second
Circuit has recognized only two categories of conflicts that are unwaivable: where “counsel”
is not admitted to the bar of any court and where counsel is implicated in the defendant’s
crimes.

              2.      Discretionary Disqualification

                Regardless of the severity of the conflict or the defendant’s willingness to
waive the conflict, “[f]ederal courts have an independent interest in ensuring that criminal
trials are conducted within the ethical standards of the profession and that legal proceedings
appear fair to all who observe them.” Wheat, 486 U.S. at 160. “The question of [attorney]
disqualification therefore implicates not only the Sixth Amendment right of the accused, but
also the interests of the courts in preserving the integrity of the process and the government’s
interests in ensuring a just verdict and a fair trial.” Locascio, 6 F.3d at 931. Accordingly, “a
district court should decline to permit a defendant to be represented by the counsel of his
choice if that representation would undermine the integrity of the judicial process.” United
States v. DiPietro, No. 02 CR 1237 (SWK), 2004 WL 613073, at *4 (S.D.N.Y. Mar. 29,
2004) (citing Wheat, 486 U.S. at 163).

              3.      Conflicts That May Be Waived

               If a conflict is such that a rational defendant could knowingly and intelligently
choose to continue to be represented by the conflicted attorney, the Court must obtain
directly from the defendant a valid waiver in accordance with the procedures set forth in
United States v. Curcio, 680 F.2d 881 (2d Cir. 1982). See, e.g., United States v. Malpiedi,
62 F.3d 465, 470 (2d Cir. 1995).; United States v. Iorizzo, 786 F.2d 52, 58-59 (2d Cir. 1986).
In summarizing Curcio procedures, the Second Circuit has instructed the trial court to:

              (i) advise the defendant of the dangers arising from the
              particular conflict; (ii) determine through questions that are
              likely to be answered in narrative form whether the defendant
              understands those risks and freely chooses to run them; and
              (iii) give the defendant time to digest and contemplate the risks
              after encouraging him or her to seek advice from independent
              counsel.


                                               4
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 5 of 9 PageID #: 672



Iorizzo, 786 F.2d at 59; see also Curcio, 680 F.2d at 888-90. By relying on waivers of
potential conflict claims, courts are spared from having to wade into the intricacies of those
claims. United States v. Jiang, 140 F.3d 124, 128 (2d Cir. 1998).

                Finally, the need for a Curcio hearing exists regardless of whether a case is
disposed of by way of guilty plea or trial. “A claim that counsel is conflicted is in essence a
claim of ineffective assistance of counsel.” United States v. Stantini, 85 F.3d 9, 15 (2d Cir.
1996). Likewise, “[e]ffective assistance of counsel includes counsel’s informed opinion as to
what pleas should be entered.” Boria v. Keane, 99 F.3d 492, 497 (2d Cir. 1996). Therefore,
it necessarily follows that a defendant has a right to conflict-free representation during the
plea negotiation stage. See id. (“[P]rior to trial an accused is entitled to rely upon his counsel
to make an independent examination of the facts, circumstances, pleadings and laws involved
and then to offer his informed opinion as to what plea should be entered.”) (quoting Von
Moltke v. Gillies, 332 U.S. 708, 721 (1948) (emphasis added)); see also Stantini, 85 F.3d at
16-17 (suggesting that ineffective assistance of counsel may be shown if attorney’s dual
representation led to inadequate advice “with respect to the advantages or disadvantages of a
plea”).

       B.      Relevant Conflicts

               1.      Representation of a Co-Conspirator or Government Witness

                  An attorney’s representation of a co-conspirator or a potential government
witness presents an inherent conflict of interest. A serious conflict may also arise if the
defendant wished to cooperate with the government’s investigation and testify as to facts
inculpating the other client. See Locascio, 6 F.3d at 931; United States v. Iorizzo, 786 F.2d
52, 57 (2d Cir. 1986); Restatement (Third) of the Law Governing Lawyers § 121 (2000)
(recognizing that a serious problem arises when “there is a substantial risk that the lawyer’s
representation of the client would be materially and adversely affected by . . . the lawyer’s
duties to . . . a former client . . . .”). This is because a lawyer owes an absolute duty of
loyalty and confidentiality to both his current and former clients. See United States v.
Yannotti, 358 F. Supp. 2d 289, 295 (S.D.N.Y. 2004); United States v. Rahman, 861 F. Supp.
266, 274 (S.D.N.Y. 1994); ABA Model Code of Professional Responsibility, Ethical
Consideration 4-6. That duty, which remains in force even after representation ends,
precludes the lawyer from disclosing matters revealed to him by reason of the confidential
relationship, absent release from that duty under the law. See Rahman, 861 F. Supp. at 274;
EC 4-6 (“The obligation to protect confidences and secrets of a client continues after the
termination of employment.”). Therefore “unless the . . . client waives these obligations, the
attorney’s . . . representation creates the potential for a serious conflict of interest.” Yannotti,
358 F. Supp. 2d at 295. Furthermore, in evaluating an actual or potential conflict of interest,
actions of any member of a law firm are imputed to every member of the firm. E.g., United
States v. Jiang, 140 F.3d 124, 127 (2d Cir. 1998).

               That means that, in representing a current client, a lawyer may not use
privileged information obtained from another client. See United States v. James, 708 F.2d


                                                 5
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 6 of 9 PageID #: 673



40, 45-46 (2d Cir. 1983); United States v. Cunningham, 672 F.2d 1064, 1072-73 (2d Cir.
1982). Moreover, in representing a current client, a lawyer may not attack other clients
through cross-examination or argument to the jury. See United States v. Pizzonia, 415 F.
Supp. 2d 168, 177-78 (E.D.N.Y. 2006); Rahman, 861 F. Supp. at 277; United States v.
Massino, 303 F. Supp. 2d 258, 262 (E.D.N.Y. 2003) (“Because of [the attorney’s] prior
representation of [the cooperating witness], [the attorney] cannot ethically cross examine [the
cooperating witness] without his consent.”); United States v. Falzone, 766 F. Supp. 1265,
1275 (W.D.N.Y. 1991) (finding it improper for an attorney to cross-examine his prior client
because the attorney is in a position to use information gleaned from the prior representation
“either purposely or inadvertently”).

                The duty of loyalty to his other client thus effectively precludes a lawyer from
vigorously cross-examining the other client or commenting on his credibility, which may be
essential to the effective representation of the present client. See United States v. Kelly, 870
F.2d 854, 856-57 (2d Cir. 1989) (finding disqualification necessary because the defendant’s
interests would best be served by “vigorous cross-examination of the informant in a manner
wholly inconsistent with the informant’s interests” — a task that defense counsel could not
perform without “violat[ing] the rights of the informant” to expect continued loyalty and
confidentiality from his former attorney); Malpiedi, 62 F.3d at 469 (finding that the lawyer
was prohibited from seeking to “conduct a thorough, no-holds-barred cross-examination . . .
because of [the lawyer’s] obligations as [the witness’s] prior attorney”).

                Notwithstanding the limitations outlined above, a defendant can generally
waive potential conflicts arising from his attorney’s prior representation of a co-conspirator
or government witness. See Perez, 325 F.3d at 124 (citing United States v. Fulton, 5 F.3d
605, 613 (2d Cir. 1993)). The Second Circuit has recognized that “[o]ur cases . . . support
allowing waiver of the conflict that arises when an attorney must cross examine a former
client in order to effectively represent a current client.” United States v. Oberoi, 331 F.3d
44, 50 (2d Cir. 2003). Such a waiver is allowed because:

              Although such a conflict might require a defendant to abandon a
              particular defense or line of questioning, he can be advised as to
              what he must forgo; he “can then seek the legal advice of
              independent counsel and make an informed judgment that
              balances the alteration in the trial strategy against the perceived
              effect of having to get a new and perhaps less effective defense
              counsel.”

Perez, 325 F.3d at 124 (quoting Fulton, 5 F.3d at 613).

       C.     Cumulative Prejudice

              Further, in cases where more than one conflict has been raised, “each cannot
be considered in isolation, but rather must be considered together when assessing whether




                                               6
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 7 of 9 PageID #: 674



there is a congruence of interests between the lawyer and his client.” United States v.
Rahman, 861 F. Supp. 266, 274 (S.D.N.Y. 1994); see also Levy, 25 F.3d at 157.

II.    Analysis

               The Office respectfully submits that Curcio Counsel should be appointed for
Aronov and a Curcio hearing is necessary to ensure that Aronov understands the potential or
actual conflicts arising from Keating’s meeting with Dafna and his representation of
Individual-1 and that Aronov is willing to waive those conflicts.

               Here, the government has identified at least two areas of conflicts or potential
conflicts that would have to be waived by Aronov. First, because Keating met with Dafna,
Dafna may assert that anything discussed with Keating at that meeting is covered by the
attorney-client privilege, despite the presence of Dafna’s wife at the meeting, and Keating
would be precluded from using any information that he learned from Dafna to assist Aronov
in his case.

                Second, because Keating has represented Individual-1 in an unrelated matter,
including during the same time period that Individual-1 may have been involved in
facilitating short sale transactions within the scope of the charged Short Sale Scheme with
certain Short Sale Co-Conspirators, Keating owes a duty of loyalty to both Individual-1 and
Aronov that may result in him making decisions, consciously or unconsciously, with an eye
to how such decisions might affect one client at the expense of another. While the
government cannot predict all the possible areas of conflict that may arise, if, for example,
Aronov proceeded to trial and Individual-1 was called as a witness by any party and provided
damaging information about Aronov, then Keating would have an actual conflict as he would
be unable to challenge Individual-1’s credibility based on anything he learned during his
lengthy representation of Individual-1.

               While the Court may determine that these potential conflicts can be waived by
Aronov after a Curcio hearing, see, e.g., United States v. Tavarez, 41 F. App’x 489, 491-92
(2d Cir. 2002), the Office requests that the Court: (1) appoint Curcio Counsel for Aronov; (2)
allow Curcio Counsel adequate time to consult with Aronov; and (3) conduct a Curcio
hearing to determine whether Aronov is willing to waive any conflicts of interest described
above.

III.   Proposed Questions

                In the event the Court determines that the defendant can waive the potential
conflicts of interest, the government proposes that the Court advise the defendant as follows:

              I am advised that your attorney has previously consulted with
              one individual, Tomer Dafna, and currently represents another
              individual, Individual-1, that the government has either charged
              or identified as a potential coconspirator or witness. Your


                                               7
Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 8 of 9 PageID #: 675



          attorney has certain ethical obligations to these other
          individuals. For example, it might be a conflict of interest for
          your attorney to investigate leads, introduce evidence or make
          arguments on your behalf that might tend to incriminate or cast
          suspicion on Individual-1.

          Your attorney also may have privileged information from
          Tomer Dafna or Individual-1 that could assist in your defense
          but that he could not disclose because of his ethical duties. It
          also is possible that another attorney could take a certain
          position with respect to your involvement (or non-involvement)
          in the crime charged against you or your relationship with your
          coconspirators, whereas your attorney may be ethically barred
          from pursuing such a defense strategy due to contrary
          information he may have obtained from these other individuals.

          There may be other issues, in addition to the ones that I’ve just
          described, that can arise in which your attorney’s ability to do
          certain things might be affected by the fact he has consulted
          with Tomer Dafna in matters related to this case or represented
          Individual-1 in an unrelated case. No one can foresee every
          possible conflict of interest.

          Do you have any questions about what I have just explained to
          you? Can you tell me in your own words what you understand
          the potential conflicts of interest to be?

          You have the right to be represented by an attorney who does
          not have any possible conflicts of interest in representing you at
          all stages of this case, including any plea negotiations. If you
          proceed with your attorney, you will be giving up that right. Do
          you understand that?

          Have you discussed these issues with your attorney?

          You also have the right to consult with an independent attorney
          who can advise you about the possible conflicts of interest that
          might arise if you proceed with your attorney. Do you
          understand that?

          You are not under any pressure to make a decision about this
          right now. You are entitled, if you wish, to a reasonable period
          of time to think about these matters, or to consult further with
          your lawyer or with another lawyer before you advise the Court
          what you wish to do.



                                          8
 Case 1:19-cr-00408-MKB Document 86 Filed 11/24/19 Page 9 of 9 PageID #: 676



                                       CONCLUSION

               For the foregoing reasons, the Court should notify the defendant of the potential
conflicts raised above and conduct an appropriate inquiry pursuant to Curcio. The Court
should further advise the defendant regarding his right to conflict-free representation and
determine if he can waive those rights.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:      /s/
                                                   Shannon C. Jones
                                                   Assistant U.S. Attorney
                                                   (718) 254-6379


cc:    Kevin Keating, Esq. (By email)




                                               9
